MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                          Feb 19 2018, 9:25 am

regarded as precedent or cited before any                                           CLERK
                                                                                Indiana Supreme Court
court except for the purpose of establishing                                       Court of Appeals
                                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                          Curtis T. Hill, Jr.
Joas & Stotts                                             Attorney General of Indiana
Madison, Indiana
                                                          Robert J. Henke
John L. Kellerman II                                      Katherine A. Cornelius
Kellerman Law Offices                                     Deputy Attorneys General
Batesville, Indiana                                       Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 19, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of T.C., Father, and C.A.C.,                              69A01-1708-JT-2010
Minor Child,                                              Appeal from the
T.C.,                                                     Ripley Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Ryan J. King, Judge
        v.                                                Trial Court Cause No.
                                                          69C01-1701-JT-1
Indiana Department of Child
Services,
Appellee-Petitioner.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018         Page 1 of 19
[1]   T.C. (“Father”) appeals the juvenile court’s order terminating his parental rights

      to his minor child, C.A.C. (“Child”).1 Father raises one issue on appeal that we

      restate as: whether the Indiana Department of Child Services (“DCS”)

      presented sufficient evidence that it had a satisfactory plan for Child’s care and

      treatment.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Father acknowledges that he has an “extensive DCS history” that expands over

      the course of twenty years in “different states with different children.”

      Appellant’s Br. at 6 n.2. As is relevant here, Father and A.C. (“Mother”) are the

      biological parents of Child, born in November 2004. In spring 2015, Child was

      sent to live with Father and his then-girlfriend (“Girlfriend”). Prior to that

      time, Child and her younger brother (“Brother”), who was born in 2012, were

      living with Mother in Kentucky, and near the time that the local child services

      department was going to remove them from her care, Mother fled with them to

      Ohio. When Ohio child services became involved, Mother returned to

      Kentucky with Child and Brother (together, “Children”) and left them with a

      friend. Eventually, the Children came to live with Father and Girlfriend in

      Indiana.




      1
          The parental rights of Child’s mother were also terminated, but she does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018             Page 2 of 19
[4]   On August 13, 2015, when Child was ten years old, she was removed from

      Father’s home on an emergency basis, after DCS investigated reported child

      abuse or neglect of three-year-old Brother, who suffered non-accidental injuries

      while in the care of Girlfriend. Brother was taken to the hospital, where doctors

      discovered both new and healing broken bones, bruising, and brain injuries

      from blunt force trauma. Brother later died.2 DCS filed a verified petition

      alleging that Child was a child in need of services (“CHINS”). At the time of

      her removal from Father’s care, Child was malnourished and had no spare

      clothing or belongings to take with her. In a child advocacy interview that took

      place on August 13, Child stated that she would get one sandwich per day and

      that she would sometimes cook an egg and share it with Brother. Child was

      placed in foster care. A week or two later, the foster mother took Child to the

      hospital due to Child’s vomiting, diarrhea, and lack of energy. Child was

      determined to have a body mass index in the 1.39th percentile for children her

      age. A nutritionist advised the foster mother, giving her suggestions for

      supplements and recommendations for nutrition for food intake. She took

      Child regularly to her primary care physician, and Child gained weight

      appropriately in the following weeks and months.


[5]   The CHINS matter proceeded to a fact-finding hearing in October 2015, and

      upon the conclusion of the evidence, the juvenile court found that Child was a




      2
       Girlfriend was convicted of murdering Brother and of neglect of a dependent as to Child, and she is
      currently serving a sentence of sixty-seven and one-half years.

      Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018        Page 3 of 19
      CHINS. Its findings included: Father could not give a plausible explanation

      for Brother’s injuries; Father had prior neglect and abuse history in Kentucky

      and Ohio; and he failed to seek medical attention for Child’s low weight. In

      December 2015 and January 2016, the CHINS court entered a dispositional

      decree and ordered Father to participate in services, including home-based

      counseling, parenting assessment, psychological evaluation, and to follow all

      recommendations. At a February 2016 review hearing, DCS presented

      evidence that Father had not complied with the case plan, had not obtained a

      psychological evaluation, was not actively engaging in therapy, refused to open

      up to counselors, and refused treatment for anger management. The court

      again ordered Father to complete a psychological evaluation.


[6]   Father thereafter participated in an evaluation with Dr. Linda McIntire (“Dr.

      McIntire”) in March 2016. Father completed the interview but he was

      unwilling to talk about certain things, and he would not sign releases for his

      criminal and medical history. Father had one of the highest scores Dr.

      McIntire had ever seen on the Child Abuse Potential Inventory, indicating that

      he was very much at risk for being abusive to a child. Dr. McIntire diagnosed

      Father with borderline intellectual functioning, and schizotypal personality

      disorder. Her opinion was that Father’s diagnoses made it unlikely that he

      would be able to effectively and safely parent Child on his own, and “poses a

      risk even if doing so with assistance.” Pet’r’s Ex. O.


[7]   In July 2016, the State charged Father in Ripley County with Level 6 felony

      neglect of a dependent for failing to seek medical attention for his children. A

      Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 4 of 19
      no-contact order was issued, and his supervised visitation with Child was

      discontinued by DCS. In August 2016, the CHINS court changed the

      permanency plan to guardianship or adoption with a contemporaneous plan of

      reunification with Mother; Child remained in foster care.3 Id. At an October

      2016 review hearing, the CHINS court continued foster placement and found

      that Father still was not compliant with services. Visitation with Father was

      suspended because he was charged with neglect of a dependent associated with

      Brother’s death. In February 2017, the CHINS court changed the permanency

      plan to termination of Father’s parental rights and adoption. State’s Ex. 64. In

      early 2017, Child was placed with a pre-adoptive foster family.


[8]   On January 27, 2017, DCS filed its Verified Petition for Involuntary

      Termination of Parental Rights. Appellant’s App. Vol. II at 14-17. At a May

      2017 CHINS review hearing, Father still was not participating in services, and

      the no-contact order with Child was still in effect. Child had been exhibiting

      acting out behaviors, and a psychological evaluation of Child was ordered at

      DCS’s request. Dr. McIntire conducted an evaluation of Child in May 2017,

      and she submitted her report to the court in June 2017. On May 24, 2017,

      Father entered into an open guilty plea to the Level 6 felony neglect of a

      dependent charge.




      3
        In or around November 2015, Child changed placement from her first foster home to a second one. Tr. Vol.
      II at 66.

      Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018      Page 5 of 19
[9]    On July 12, 2017, the juvenile court held a fact-finding hearing on the petition

       to terminate Father’s parental rights, and Father appeared in person and by

       counsel. At the hearing, DCS presented the testimony of, among others,

       Derdre Moore (“Moore”) a social worker with the Carroll County, Kentucky

       Department of Health and Family Services (“HFS”), an equivalent to Indiana’s

       DCS. Moore testified that HFS began receiving reports of neglect and abuse

       involving Father beginning in 1995 or 1996 and spanning over twenty years.

       Moore stated that the parents4 had a history of filthy and inadequate home

       conditions, domestic violence, physical abuse, and Father’s children exhibited

       extreme hygiene issues, lack of food, medical neglect, and school truancy. The

       parents had a history of moving to avoid child services. Moore testified to

       Father’s criminal history, which included a conviction for assault of his

       seventeen-year-old daughter, who was removed from Father’s custody and

       placed with a relative in Indiana.


[10]   Next to testify was Child’s first foster mother (“Foster Mother”), who testified

       that when Child came to live with her in August 2015, Child was “very, very

       thin” with her clavicle, cheek, and hip bones visible and protruding. Tr. Vol. II

       at 60. Child ate, but could not keep food down at first, and experienced

       vomiting and diarrhea and was very weak, with no energy to play or do much

       of anything. Foster Mother took Child for medical treatment, and doctors




       4
        It appears Father was married to one woman for a period of time, that marriage was dissolved, and he later
       married Mother.

       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018       Page 6 of 19
       explained that her inability to eat was due to lack of food. Foster Mother

       followed nutritional recommendations for Child, and Child gained weight

       appropriately. Child lived with Foster Mother until around Thanksgiving of

       2015, when she was moved to another foster home.


[11]   Dr. McIntire, who completed a psychological evaluation of Father and,

       separately, an evaluation of Child, testified, and her reports were admitted into

       evidence. Dr. McIntire noted that Father was “moderately cooperative,” but

       refused to sign releases for his criminal and medical history. Id. at 104. Dr.

       McIntire discussed Father’s personality disorder, borderline intellectual

       functioning, and impaired interpersonal functioning, and she opined that it was

       unlikely that Father would ever be able to safely and effectively parent Child, or

       any child, on his own and posed a risk even with assistance. Id. at 103. His test

       scores reflected that he was a high risk for perpetrating verbal and physical

       abuse. Id. at 108.


[12]   Dr. McIntire recalled that, during her meeting with Child, Child described her

       past as “horrible[.]” Id. at 78. Child expressed having a recurring fear of being

       abducted by her parents, and she did not want them to know where she was.

       Dr. McIntire diagnosed Child with, among other things, post-traumatic stress

       disorder with dissociative features, borderline intellectual functioning, and

       attention deficit hyperactivity disorder. Id. at 98. Dr. McIntire testified that

       Child’s mental and physical health required stability, strong social support,

       therapy, consistent medication and management, and social skills training.

       Based on her evaluations of Father and Child, Dr. McIntire opined that Father

       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 7 of 19
       was not capable of parenting Child or any child, and it would be

       psychiatrically, behaviorally, and educationally detrimental and unsafe for

       Child to be returned to Father’s care. Id. at 103, 111. Dr. McIntire testified

       that termination of Father’s rights was in Child’s best interests. Id. at 113. Dr.

       McIntire did not ask Child where she wanted to live, but Child offered and

       “was very clear” that she wanted to be adopted and did not want to live with

       her parents. Id. at 79. Dr. McIntire had met with and interviewed the pre-

       adoptive foster family, with whom Child was living, a few days before she met

       with Child, and Dr. McIntire testified that the family was capable of providing

       Child with the care and treatment she needs. She characterized them as being

       “very invested” in Child’s care and well-being, and noting the foster parents’

       “quality of their insight, their questions, their concern,” she believed adoption

       by them was in Child’s best interests. Id. at 113.


[13]   Paegan Kersey (“Kersey”), a Relative Care Specialist for DCS, testified to

       efforts at reunification with Father and services offered. She described that

       Father was initially compliant, but not “actively engaged” and did not make

       progress. Id. at 138. Eventually, his visitations were suspended because of the

       neglect charge. He was ordered to complete a psychological evaluation, which

       he did not do until ordered again to do so. Once Dr. McIntire’s evaluation was

       completed, there was a child and family team meeting to discuss the results.

       DCS offered to continue with services, but Father stated he did not want to

       participate. Kersey recommended termination of Father’s parental rights and

       adoption by the pre-adoptive family, with whom Child had been living for


       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 8 of 19
       about six months. Id. at 157. Child had told Kersey that she wanted to be

       adopted by the pre-adoptive foster family, and Kersey noted that Child “already

       refers to them as mom and dad[.]” Id. at 156.


[14]   Counsel for Father asked Kersey about DCS’s efforts to find relative placement

       for Child. Kersey stated that DCS had received “an approved ICPC from

       Georgia” for Father’s mother, Ivalee Brown (“Grandmother”), but noted that,

       after talking to Child and other family members, “there were concerns on our

       end” about placement with Grandmother, including and not limited to

       Grandmother’s health condition. Id. at 159-61, 163, 172. Because of those

       concerns combined with Child’s desires, DCS decided that Grandmother’s

       home was not an appropriate placement for Child. Id. Child had expressed

       fear to Kersey that Grandmother would “give her back” to Father. Id. at 164.


[15]   CASA Sandra Wakefield (“CASA Wakefield”) also testified. She began as

       CASA for Child in August 2015. At an August 2016 DCS team family

       meeting, Father told CASA Wakefield that he no longer wished to participate

       in services, and he did not do so. CASA Wakefield testified to having met with

       all of the foster placements since removal, and, as to the pre-adoptive family,

       she said there was a strong bond between the family and Child, offering that

       Child “loves those people” and “wants to stay there and . . . be their daughter.”

       Id. at 178. CASA Wakefield testified that it was in Child’s best interests for

       Father’s parental rights to be terminated and that she be adopted by the current

       family. Id. at 178, 180. CASA Wakefield also testified, “[Child] has told me,



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 9 of 19
       without me even asking, that she does not want to live with her [G]randmother

       or any of her family members.” Id. at 180.


[16]   Following the conclusion of DCS’s evidence, Father’s counsel called two

       witnesses, Father and Grandmother. Father acknowledged that Child should

       not be returned to his care at the present time, stating that he believed he would

       soon be going to prison for the neglect of a dependent conviction. Father

       testified that his desire was that his mother, Grandmother, raise Child in

       Georgia. Grandmother, who was sixty-four years old at the time, testified that

       she wanted Child to come and live with her. During her testimony, she was

       asked about a 2014 visit she made to see Child and her Brother when they were

       living with Mother in Ohio. At that time, neighbors told Grandmother that the

       Children were sleeping “in all different places,” including the doghouse. Id. at

       200. She also recalled that both Children were extremely thin, and she

       suspected they were being abused, but she did not report the suspected abuse or

       neglect.


[17]   On July 31, 2017, the juvenile court issued its Order on Involuntary

       Termination of Parental Rights (“Order”) terminating Father’s parental rights

       to Child. The Order’s findings noted that Grandmother had three children,

       including Father and his sister, whose parental rights to her children were

       terminated, and Father’s oldest daughter was removed from his care in

       Kentucky and then his son was murdered by his Girlfriend. The court

       continued:



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 10 of 19
               It is this history, [Child]’s fear of being placed with
               [Grandmother] and [Child’s] desire to be adopted by [adoptive
               family], the inconsistency of contact between [Child] and
               [Grandmother] and [Child]’s close and stable relationship with
               the [adoptive family] that DCS cited as reasons for denying
               [Grandmother]’s request for placement of [Child]. Although the
               Department need not prove that adoption of [Child] by the
               [adoptive family] is anything more than a “satisfactory plan,” the
               Court finds that said adoption by the [adoptive family] is in
               [Child]’s best interests, especially when compared to being sent to
               live with [Grandmother].


       Appellant’s App. Vol. II at 38. The Order also noted that Child submitted a

       Youth Report to the juvenile court, expressing her desire to be adopted by the

       identified adoptive family. CASA Wakefield testified to contacting Child after

       the report to ensure it was true, accurate and uncoerced. The juvenile court

       stated, “[Child]’s wishes, while not controlling, should be a factor for the

       Court’s consideration in determining the best interests of the child.” Id.


[18]   The Order concluded, in relevant part, that termination was in the best interests

       of Child and:


               That there is a satisfactory plan for the care and treatment of the
               child. Specifically, that [Child] will be adopted by her pre-
               adoptive foster parents. With respect to this issue, the Court
               would note that [Father] argued that TPR should be denied
               because the plan should have been for his mother to adopt
               [Child] because she is a blood relative. This is not the state of the
               law. Case law is clear that relatives have no preferential legal
               right to adopt. The controlling factor is the best interests of the
               child.



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 11 of 19
       Id. at 39. The juvenile court terminated Father’s parental rights, and he now

       appeals.


                                      Discussion and Decision
[19]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. Lang v. Starke Cnty. Office

       of Family & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.


[20]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will


       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 12 of 19
       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[21]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[22]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 13 of 19
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[23]   Here, Father does not challenge the determinations that the conditions that

       resulted in the Child being removed or the reasons for Child’s placement

       outside the home would not be remedied or that the continuation of the parent-

       child relationship posed a threat to her well-being. Rather, he asserts that DCS

       failed to prove “that adoption by pre-adoptive placement was a satisfactory plan

       in [Child]’s best interests.” Appellant’s Br. at 13.


                                                Satisfactory Plan

[24]   Initially, we observe that Father’s argument appears to conflate two separate

       statutory requirements: (1) that termination be in the child’s best interests and

       (2) that DCS has a satisfactory plan for the child in question. Ind. Code § 31-

       35-2-4(b)(2)(C), (D). That is, there is no requirement that DCS’s plan be in the



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 14 of 19
       child’s best interests.5 Rather, Indiana courts have held that for a plan to be

       “satisfactory,” for purposes of the statute, it “need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.” Lang, 861 N.E.2d at 374. A DCS plan

       is satisfactory if the plan is to attempt to find suitable parents to adopt the

       children. Id. In other words, there need not be a guarantee that a suitable

       adoption will take place, only that DCS will attempt to find a suitable adoptive

       parent. In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans. denied.


[25]   The basis of Father’s position on appeal is that “[t]here was a fit and willing

       relative” – namely Grandmother – “who was approved for placement well

       before the termination hearing[,]” and placement with her, “would have

       alleviated the need for parental termination.” Id. Father advises that he “is

       aware of the current status of the law[,]” under which the juvenile court was not

       required to place Child with Grandmother, and relatives do not possess a

       preferential legal right to adopt. Appellant’s Br. at 17. However, he challenges it

       under the facts of this case, arguing that Child should have been placed with

       Grandmother, especially given the fact that she was both approved6 and




       5
         The juvenile court’s Order noted the same when it stated, “Although the Department need not prove that
       adoption of [Child] by the [adoptive family] is anything more than a “satisfactory plan,” the Court finds that
       said adoption by the [adoptive family] is in [Child]’s best interests, especially when compared to being sent to
       live with [Grandmother].” Appellant’s App. Vol. II at 38.
       6
        Father notes that “the ICPC” evaluation of Grandmother’s residence in Georgia was completed and
       approved in March 2017. Appellant’s Br. at 17. This is a reference to Indiana’s Interstate Compact on the
       Placement of Children, Indiana Code Chapter 31-28-4, a statutory scheme that facilitates the interstate
       placement of children and resolves jurisdictional issues.

       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018          Page 15 of 19
       available during the CHINS proceedings. We find no error with the trial

       court’s decision to terminate Father’s rights and not place Child with

       Grandmother.


[26]   Father urges that “[Child] had a relationship with paternal [G]randmother,”

       suggesting a close relationship, but the evidence was that, for the preceding five

       years or so, Grandmother generally saw Child once per year for about five days

       each. Appellant’s Br. at 18; Tr. Vol. II at 204. When Grandmother saw Child in

       2014 in Ohio, while Child and Brother were living with Mother, Grandmother

       noticed that Child was very thin and suspected child abuse, but did nothing

       about it. Neighbors told Grandmother that Children were sleeping in the

       doghouse while Mother slept in the car, and Grandmother did nothing about it.

       Evidence was presented that Child did not want to be with Grandmother or any

       other relative, and, in fact, did not want her family to know where she was

       living. She expressed concern that, if she was placed with Grandmother, that

       eventually she would be returned to her parents’ care. She avoided using social

       media because she did not want family, including Father, to find her. Child

       had recurring fears that her parents would locate and abduct her. Child

       submitted a Youth Report to the juvenile court, expressing her desire to be

       adopted by the pre-adoptive family with whom she was placed, and CASA

       Wakefield thereafter spoke with Child to verify that her report was true,

       accurate, and uncoerced. Dr. McIntire met with the pre-adoptive foster parents

       for an interview, and she believed adoption by them was in Child’s best

       interests.


       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 16 of 19
[27]   The juvenile court heard and considered Father’s evidence and argument

       regarding placing Child with Grandmother, as well as DCS’s evidence

       concerning Child’s needs, desires, and recommended placement, and it

       determined that adoption was not only a satisfactory plan, as is required by

       statute, but was “in [Child]’s best interests, especially when compared to being

       sent to live with [Grandmother].” Appellant’s App. Vol. II at 38. We find no

       error with the juvenile court’s decision.


                                                  Best Interests

[28]   To the extent that Father also claims DCS failed to prove that termination of

       his parental rights was in Child’s best interests, we reject his claim. First, other

       than arguing the position that Grandmother would have been a better

       placement, Father did not present separate argument or support for the position

       that termination was not in Child’s best interests, and his claim is waived. Ind.

       Appellate Rule 46(A)(8). Second, waiver aside, the record supports the juvenile

       court’s determination that termination was in Child’s best interests. In

       determining what is in the best interests of the child, the trial court is required to

       look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. Termination of a parent-child relationship is proper

       where the child’s emotional and physical development is threatened. Id. (citing

       In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied). The trial

       court need not wait until a child is irreversibly harmed such that his or her

       physical, mental, and social development is permanently impaired before

       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 17 of 19
       terminating the parent-child relationship. Id. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a

       child. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003)). Testimony of the service providers, such as

       recommendations of the case manager and guardian ad litem, in addition to

       evidence that the conditions resulting in removal will not be remedied, are

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests. In re A.S., 17 N.E.3d at 1005.


[29]   Here, it is without dispute that Child has suffered numerous traumas in her

       lifetime, resulting in needed and ongoing support and therapy. Dr. McIntire

       testified to Child’s PTSD, the recurring fears Child experienced about possibly

       be abducted by either of her parents, and the need for someone other than

       family to adopt her. Dr. McIntire testified that Father was not able, and likely

       never was going to be able, to adequately and safely care for Child even with

       assistance. Kersey and CASA Wakefield testified that termination of Father’s

       rights was in Child’s best interests, and they recommended adoption. DCS

       presented clear and convincing evidence that termination of Father’s parental

       rights was in Child’s best interests.


[30]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based

       on the record before us, we cannot say that the juvenile court’s termination of



       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 18 of 19
       Father’s parental rights to Child was clearly erroneous. We, therefore, affirm

       the juvenile court’s judgment.


[31]   Affirmed.


[32]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 69A01-1708-JT-2010 | February 19, 2018   Page 19 of 19